Prospectus supplement January 23, 2012 Putnam VT Global Utilities Fund Prospectuses dated April 30, 2011 The sub-section Your fund's management in the section Fund summary or Fund summaries and the section Who oversees and manages the fund? or Who oversees and manages the funds? are supplemented to reflect that the fund’s portfolio manager is now solely George Gianarikas. Mr. Gianarikas joined the fund in January 2012. Since January 2009, he has been employed by Putnam Investment Management, LLC as an Analyst and previously as a Sector Team Leader. From 2007 to 2008, he was employed by Wellington Management Company as a Global Industry Analyst. From 2003 to 2007, he was employed by RiverSource Investments as an Equity Analyst. HV-6488 1/12 Prospectus supplement January 23, 2012 VT Putnam Research Fund Prospectuses dated April 30, 2011 The sub-section Your fund's management in the section Fund summary or Fund summaries is deleted in its entirety and replaced with the following disclosure: Your fund’s management Investment advisor Putnam Investment Management, LLC Portfolio managers Aaron Cooper, Director of Global Equity Research, portfolio manager of the fund since 2011 Kelsey Chen, Analyst, portfolio manager of the fund since 2010 Steven Curbow, Analyst, portfolio manager of the fund since 2010 George Gianarikas, Analyst, portfolio manager of the fund since 2010 Ferat Ongoren, Analyst, portfolio manager of the fund since 2010 Walter Scully, Analyst, portfolio manager of the fund since 2010 The sub-section Portfolio managers- Putnam VT Research Fund in the section Who oversees and manages the funds? is deleted in its entirety and replaced with the following disclosure: Portfolio managers Joined fund Employer Positions over past five years Aaron Cooper 2011 Putnam Management Director of Global Equity 2011 – Present Research Fidelity Investments Managing Director of 2000 – 2011 Research; and Analyst Kelsey Chen 2010 Putnam Management Analyst 2000 – Present Previously, Sector Team Leader Steven Curbow 2010 Putnam Management Analyst 2008 – Present Previously, Sector Team Leader Independence Director of Fundamental Investments LLC Research, Portfolio 1999 – 2008 Manager, Analyst George Gianarikas 2010 Putnam Management Analyst 2009 – Present Wellington Management Global Industry Analyst Company 2007 – 2008 RiverSource Investments Equity Analyst 2003 – 2007 Ferat Ongoren 2010 Putnam Management Analyst 2009 – Present Citigroup, Inc. Director of Industrials 1997 – 2009 Sector Walter Scully 2010 Putnam Management Analyst 1996 – Present The sub-section Portfolio managers in the section Who oversees and manages the fund? is deleted in its entirety and replaced with the following disclosure: • Portfolio managers. The officers of Putnam Management identified below are primarily responsible for the day-to-day management of the fund’s portfolio. Portfolio managers Joined fund Employer Positions over past five years Aaron Cooper 2011 Putnam Management Director of Global Equity 2011 – Present Research Fidelity Investments Managing Director of 2000 – 2011 Research; and Analyst Kelsey Chen 2010 Putnam Management Analyst 2000 – Present Previously, Sector Team Leader Steven Curbow 2010 Putnam Management Analyst 2008 – Present Previously, Sector Team Leader Independence Director of Fundamental Investments LLC Research, Portfolio 1999 – 2008 Manager, Analyst George Gianarikas 2010 Putnam Management Analyst 2009 – Present Wellington Management Global Industry Analyst Company 2007 – 2008 RiverSource Investments Equity Analyst 2003 – 2007 Ferat Ongoren 2010 Putnam Management Analyst 2009 – Present Citigroup, Inc. Director of Industrials 1997 – 2009 Sector Walter Scully 2010 Putnam Management Analyst 1996 – Present The SAI provides information about these individuals’ compensation, other accounts managed by these individuals and these individuals’ ownership of securities in the fund. PUTNAM INVESTMENTS 272576 – HV-6487 1/12
